DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
DE et al., one of the closest prior art, fails to teach the rubber component containing a natural rubber and a polybutadiene rubber.
DE teaches a composition comprising oil-resistant polymer comprising nitrile rubber [0025] and hydrocarbon swelling agent including AQUA N-CAP [0026] which does not satisfy the claim limitations of the present invention. Therefore, DE fails to disclose or render obvious the present invention. 

YAMANAKA, one of the closest prior art, fails to teach a rubber composition comprising oil-absorbent polymer particles with the claimed properties. 
YAMANAKA teaches a rubber composition for pneumatic tires containing process oil, rubber component such as natural rubber [0010], oil absorbing agent including fibers such as peat moss, polypropylene non-woven mat, carbon fiber, and inorganic porous materials such as clay, activated carbon, and celite [0014] which does not satisfy the oil-absorbent polymer particles of the present invention. Therefore, YAMANAKA fails to disclose or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765